EXAMINER’S AMENDMENT
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claim 20 is amended for its proper dependency.
Begin of Amendment
Claim 20.  The non-transitory computer storage of claim 18, wherein a first criterion for selection the classification model is one or more of a document type, user, or user type.
End of Amendment
Reason for Allowance
3.	The Application filed on April 19, 2019 is in condition for allowance.  Claims 1, 3-11, 14-18, 20, and 21 are allowed; and claims 2, 12, 13, and 19 are cancelled.
	The claimed invention introduces a printing machine learning system that applies training set of data of examples comprising input value of page parameters and output value of pre-press operator actions to build classification model using a deep neural network.  The machine learning system applies the classification model to generate pre-
The cited references do not apply training set of data comprising input value of page parameters and output value of pre-press operator actions to train and enhance classification model using a deep neural network.  
The specific claim language incorporating subject matters that are allowable when combined with the rest limitations in the independent claims 1, 9, and 18 includes: “infers based on the printing data whether an attended time after the sheet medium is output to the discharge tray until the sheet medium is removed is short or not, and after outputting the printing data of which the unattended time is inferred to be short, decrements the count number.”  The remaining dependent claims 2-18 are allowed for their corresponding dependencies to the independent claim 1.

Contact
4.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    /Fan Zhang/
								    Patent Examiner, Art Unit 2674